United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.G., Appellant
and
U.S. POSTAL SERVICE, SAGINAW POST
OFFICE, Saginaw, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1443
Issued: November 14, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 15, 2008 appellant, through his attorney, filed a timely appeal from a March 27,
2008 merit decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained a hand injury in the
performance of duty on March 7, 2007, as alleged.
FACTUAL HISTORY
On March 9, 2007 appellant, then a 50-year-old mail processor, filed a traumatic injury
claim alleging that he picked up a tray of mail and his left hand went numb while at work on
March 7, 2007.
Appellant obtained emergency care treatment at Covenant Emergency Care Center,
Saginaw, MI from March 7 through 8, 2007. He was diagnosed with paresthesia and numbness.
Emergency clinic notes by Dr. Timothy H. Kaufman, a Board-certified emergency medicine

specialist, indicate that appellant reported “some tingling and prickly sensation in … [his] fingers
at work” and that “he was loading some boxes earlier, but otherwise does not recall any type of
injury.”
In progress notes dated May 16, 2007, Dr. Branislav Behan, Board-certified in orthopedic
surgery, found that appellant “apparently spends most of his day sorting mail” and “over the past
[one and a half] months he has developed numbness.” He further observed signs and symptoms
consistent with left cubital tunnel syndrome. On May 30, 2007 Dr. Behan confirmed his
diagnosis of cubital tunnel syndrome based on a May 17, 2007 electromyography study
conducted by Dr. Gregory J. Dardas, Board-certified in neurology.
In a letter dated July 31, 2007, the Office requested that appellant provide additional
information, including medical evidence relating his left hand condition with his work duties. It
also sought clarification on whether appellant was claiming injury due to a traumatic accident or
occupational disease.
Responding to the Office’s July 31, 2007 letter, appellant submitted two reports from
Bangor Medical Center dated March 8 and May 2, 2007. Both contain illegible signatures.
In a September 5, 2007 decision, the Office denied appellant’s claim finding that he did
not submit sufficient medical evidence to establish that his left hand condition was caused by the
accepted employment incident.
On September 28, 2007 appellant filed a request for an oral hearing, which took place on
February 5, 2008. During the hearing, attended by appellant’s representative, appellant was
questioned as to whether he intended to file a claim for an occupational injury or traumatic
incident. No additional evidence was submitted in clarification of these questions.
On March 27, 2008 the hearing representative affirmed the Office’s September 28, 2007
decision denying appellant’s claim for a traumatic injury. The hearing representative found that
the submitted medical evidence did not establish a causal relationship between his left hand
condition and picking up mail on March 7, 2007.
LEGAL PRECEDENT
An employee seeking compensation under the Federal Employees’ Compensation Act1
has the burden of establishing the essential elements of his claim by the weight of the reliable,
probative and substantial evidence,2 including that he is an “employee” within the meaning of

1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
57 (1968).

2

the Act3 and that he filed his claim within the applicable time limitation.4 The employee must
also establish that he sustained an injury in the performance of duty as alleged and that his
disability for work, if any, was causally related to the employment injury.5 These are the
essential elements of each compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.7 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.9
ANALYSIS
The Office accepted that while at work on March 7, 2007 appellant picked up a mail tray
and experienced numbness in his left hand. Therefore, the issue is whether appellant submitted
sufficient medical evidence to establish that this incident caused an injury. The Board finds
appellant did not meet his burden of proof in establishing causation as he failed to provide
sufficient medical evidence explaining how his left cubital tunnel syndrome was caused by
picking up a mail tray.10
3

See M.H., 59 ECAB ___ (Docket No. 08-120, issued April 17, 2008); Emiliana de Guzman (Mother of Elpedio
Mercado), 4 ECAB 357, 359 (1951); see 5 U.S.C. § 8101(1).
4

R.C., 59 ECAB ___ (Docket No. 07-1731, issued April 7, 2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954);
see 5 U.S.C. § 8122.
5

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

Delores C. Ellyett, 41 ECAB 992, 998-99 (1990); Ruthie M. Evans, 41 ECAB 416, 423-27 (1990).

7

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

8

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354, 35657 (1989).
9

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
10

Appellant may wish to file a claim for an occupational injury, defined by 20 C.F.R. § 10.5(q) as “a condition
produced by the work environment over a period longer than a single workday or shift,” so that consideration may
be given to employment duties outside of those accepted for the alleged traumatic incident.

3

Appellant submitted several reports taken while he was treated in the emergency clinic by
Dr. Kaufman. These reports reflect that appellant alleged he “developed some tingling and
prickly sensation in the left fourth and fifth fingers tonight at work” and that he “was loading
some boxes earlier, but otherwise does not recall any type of injury.” These statements do not
provide medical rationale because they merely reflect appellant’s belief regarding the
circumstances surrounding his symptoms. Dr. Kaufman offered no opinion as to the cause of
appellant’s left hand condition discussed in any way how appellant’s work on March 7, 2007
caused or contributed to the diagnosed condition. Therefore these medical reports are of
diminished probative value.11
Similarly, none of the progress notes from Dr. Behan are probative as they do not discuss
causation.12 In a May 26, 2007 progress report, Dr. Behan mentioned that appellant “apparently
spends most of his day sorting mail” and “over the past [one and a half] months he has developed
numbness.” However, this is a speculative statement about appellant’s work activities and
symptoms. Dr. Behan further fails to describe how the stated employment factors caused the
condition, which he later diagnosed as cubital tunnel syndrome. Moreover, he noted a one and a
half month history of left hand numbness and failed to address the March 7, 2007 incident
claimed by appellant. Therefore, this report does not constitute probative medical evidence.
Finally, appellant submitted two medical charts from Bangor Medical Center, both
containing illegible signatures. Because the signatures are illegible there is no way to determine
whether the person completing the report is as a “physician” as defined by 5 U.S.C. §§ 8101(2).
Consequently, these charts are not probative on the issue of causation.13
CONCLUSION
The Board finds appellant did not establish that he was injured in the performance of
duty.

11

See Robert Broome, 55 ECAB 339 (2004).

12

See id.

13

See Merton J. Sills, 39 ECAB 572 (1988); Bradford L. Sutherland, 33 ECAB 1568 (1982).

4

ORDER
IT IS HEREBY ORDERED THAT the March 27, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 14, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

